Citation Nr: 1436607	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Recharacterization of an Issue on Appeal

The Board notes that here, the Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates, however, that in addition to a diagnosis of PTSD, he has also been diagnosed with bipolar disorder and major depressive disorder.  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a Veteran's claim for PTSD must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits in support of the claim).

In a November 2011 statement, which the RO treated as a substantive appeal, the Veteran requested an RO hearing.  However, in December 2011, the Veteran withdrew the hearing request.  Therefore, the hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).  

There was additional evidence added to the record after the issuance of the September 2011 statement of the case both prior to and after certification of the issues to the Board.  The evidence is cumulative of evidence of record at the time of the September 2011 statement of the case.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS does not contain any documents relevant to the issues on appeal at the moment.  On the other hand, the Virtual VA contains various VA outpatient treatment records and an Appellate Brief that are not in the paper claims file.  


FINDING OF FACT

The Veteran does not have a credible diagnosis of PTSD, and the record does not otherwise credibly show that a psychiatric disorder is etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO sent the Veteran a letter in September 2009, prior to the initial adjudication, which provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between the VA and the claimant in developing the appeal.  The letter also explained how the VA determined the disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board acknowledges that, unfortunately, the Veteran's STRs could not be obtained, as they are unavailable.  In this respect, in August 2008, the RO issued a formal finding of unavailability regarding the Veteran's STRs, and documented the efforts it undertook to obtain them.  The Veteran was provided notice of the same in November 2009.  The Board finds that despite these efforts, it is now clear that further efforts to obtain service records would be futile.  Accordingly, in proceeding with appellate review, the Board is mindful that when a veteran's records have been lost or are otherwise unavailable, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Significantly, however, the Veteran does not contend that he received treatment in-service for psychological problems.  

The Board notes that the Veteran's personnel records, private treatment records, and VA treatment records have been associated with the claims folder.  Neither the Veteran, nor his representative, has provided any information about outstanding evidence.  The Board further notes that the record indicates that the Veteran is in receipt of Social Security retirement benefits.  The Board does not find that VA needs to obtain these records, however, as Social Security retirement benefits are not based on disability, but age.  As a result, the Board has carefully reviewed the Veteran's statements and concludes that no available outstanding evidence has been identified.     

The Board further notes that in connection with his claim, the Veteran was afforded a VA PTSD examination in August 2011.  The Board notes that this examination is adequate to assess the Veteran's claim because the examiner reviewed the Veteran's history and claims file, interviewed the Veteran, and provided a rationale for this conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his PTSD claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran does not claim, nor does the evidence show, that he was engaged in combat with the enemy while in service.  Nor does the record show that the Veteran's claimed in-service stressors involve fear of hostile military or terrorist activity.  Therefore, the Veteran's in-service stressor requires independent verification and does not trigger the application of the newly amended regulations in 38 C.F.R. § 3.304(f)(3).

Instead, the Veteran asserts three separate stressors: first, he asserts that he has been sexually assaulted by his roommate in addition to physically being attacked by other members while in service; second, he asserts that he carried bodies of dead and dismembered soldiers while he was in Saigon; and third, he claims that while he was flying at 35,000 feet, the windshield of the plane cracked, and that they had to do an emergency landing.  

The Board finds that in this case, service connection for PTSD is not warranted because the Veteran does not have a credible diagnosis of PTSD, thereby failing to fulfill the first requirement of a service connection claim, which is the existence of a current disability.

Significantly, private treatment records show that the Veteran's mental health picture was manifested by diagnoses of bipolar disorder and depressive disorder for nearly two decades.  The Veteran's initial contact with VA for compensation benefits was to file a claim for service connection for bilateral hearing loss and tinnitus which was granted in a November 2008 rating.  One month later, for the first time in December 2008, the Veteran is assessed with chronic PTSD (based on military sexual trauma and "experiences" in Vietnam) and stable bipolar disorder.  Various post-service VA treatment records indicate that the Veteran has a diagnosis of PTSD.  However, an August 2011 VA PTSD examination reveals that the Veteran does not have a credible diagnosis of PTSD.  Instead, the August 2011 examination reveals that the Veteran has a diagnosis of bipolar disorder on Axis I.  During the examination, the examiner reviewed the Veteran's claimed stressor information in detail, and concluded that the Veteran has not satisfied the criteria for PTSD under DSM-IV.  The examiner further added that at no time during the appeals period was the Veteran able to satisfy the criteria for PTSD.

Although the Board acknowledges that various VA outpatient treatment records post-service indicate a diagnosis of PTSD by Dr. T.P., these records are not persuasive in light of the very comprehensive review conducted and detailed rationale provided by the August 2011 VA examiner.  The August 2011 examiner concluded that the Veteran's psychiatric symptoms do not meet the criteria for a diagnosis of PTSD because, for example, with regard to the issue of sexual assault, it was unlikely that these incidents were traumatic for the Veteran since after these incidents, the Veteran continued to go out drinking with his roommate.  As such, the examiner concluded that although a sexual contact may have occurred, it was doubtful that this was traumatic to the Veteran.  Similarly, the examiner noted that with regard to an assault by other service members in a parking lot, the Veteran's report of the incident did not explain in a reasonable fashion his reported need to cover up the incident at the time.  Although the Veteran reported some anger and frustration over the events, he did not report intense fear, helplessness or horror until directly asked.  Likewise, with regard to the issue of his missions in Saigon, the Veteran did not meet the criteria for PTSD because he did not endorse intense fear, helplessness, or horror from these events.  As for the claimed emergency landing event, the Veteran did not report on this event so it was not addressed by the VA examiner.  (The Veteran also did not provide sufficient information to permit a search for corroborating evidence.  See January 8, 2010 Formal Finding of Stressor Unavailability.)  Based on these, the examiner concluded that the Veteran did not meet the requirements for a diagnosis of PTSD.  

There is conflicting medical opinion evidence of record as to whether the Veteran has PTSD.  The Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board concludes that the August 2011 VA PTSD examination is more persuasive than the examiner findings in the VA treatment records, and therefore is more probative.  This is so because the August 2011 VA examiner analyzed the DSM-IV criteria for PTSD in detail in light of the Veteran's allegations.  The PTSD diagnosis in the VA outpatient treatment records and in the February 2009 letter from S.O. do not credibly account for the Veteran's lengthy history of bipolar disorder and major depressive disorder.  For example, in the February 2009 letter, S.O. notes that the Veteran was previously hospitalized in 1994 and 1998, indicating the hospitalizations were for PTSD.  Private treatment records contemporaneous to that time, however, show that the Veteran was diagnosed with bipolar disorder and major depressive disorder during this period, not PTSD.  Again, the Board highlights the significance of the very comprehensive review (which included MMPI-2 and Mississippi scale testing) and thorough rationale provided by the August 2011 VA examiner.  Consequently, the Board finds that the record does not credibly show that the Veteran suffers from a present PTSD disability.  Also, the VA examiner found that the Veteran's bipolar disorder was not related to service, and the Veteran has not contended that this disorder or any other diagnosed psychiatric disorder other than PTSD is service related.  

The Board notes that, although the Veteran believes that he has PTSD that is related to his military service, PTSD or any other psychiatric disability is not the type of condition that may generally be diagnosed by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  The other lay statements are not probative for the same reasons noted above.  The Board finds that the probative evidence of record reflects that the Veteran does not have a current credible diagnosis of PTSD.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.     


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


